IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,707


EX PARTE DONNIE DEWAYNE ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07CR1066 IN THE 405TH DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to forty years' imprisonment. The Fourteenth Court of Appeals affirmed his conviction.
Robinson v. State, No. 14-08-00913-CR (Tex. App.-Houston [14th Dist.] Jan. 28, 2010, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed. On March 30, 2011 and
September 14, 2011, we remanded this application to the trial court for findings of fact and
conclusions of law. The trial court has entered findings of fact and conclusions of law and
determined that appellate counsel did not timely notify Applicant that his conviction had been
affirmed. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals in case
number 14-08-00913-CR that affirmed his conviction in cause number 07CR1066 from the 405th
District Court of Galveston County. Applicant shall file his petition for discretionary review with
this Court within 30 days of the date on which this Court's mandate issues.

Delivered: January 11, 2012
Do not publish